DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because the limitation of “...wherein it further comprises a mechanical linkage...” (Line 6) is indefinite given that it is unclear what “it” refers to.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0046592 to Albright et al. “Albright” in view of U.S. Patent No. 5,520,188 to Hennige et al. “Hennige”.  
With respect to Claims 1-2 and 5, Albright discloses an ultrasound imaging and therapy (e.g. high intensity focused ultrasound; HIFU) device comprising a treatment transducer (e.g. concave HIFU transducer 46 in Figs 2-4 and corresponding descriptions) and an ultrasound imaging device (50 in Fig. 3 and corresponding descriptions) situated in the middle of the HIFU transducer.  Albright further discloses wherein the imaging device protrudes into the concave HIFU transducer and the HIFU transducer may tilt independently of the imaging device via mechanical linkages (72A and 74A in Fig. 2 and corresponding descriptions).  Examiner notes that because the HIFU transducer may tilt independently of the imaging device, Albright’s system would read on the claimed limitation of the ultrasound device kept stationary and in indirect contact with the patient’s skin while the HIFU focus is moved in its broadest reasonable interpretation.  In addition, the tilting would facilitate rotation around an axis perpendicular to an imaging plane in its broadest reasonable interpretation.  
Albright does not specify that the HIFU transducer comprises a plurality of concentric annual transducers.  
Hennige teaches from within a similar field of endeavor with respect to therapeutic ultrasound transducer devices wherein the transducer includes multiple elements concentrically arranged (Column 2, Line 45-Column 3, Line 45; Figs. 1-2).  
Accordingly, one skilled in the art would have been motivated to have modified the HIFU transducer configuration as described by Albright to include a plurality of concentric annular transducers described by Hennige as such a modification merely involves a simple substation of one known therapeutic transducer for another to yield predictable results (MPEP 2143).  
As for Claim 3, Albright discloses wherein the ultrasound imaging device may obtain orthogonal images planes (Paragraph [0042]).  Moreover, as explained above, the tilting would facilitate rotation around an axis perpendicular to either imaging plane in its broadest reasonable interpretation. 
Regarding Claim 4, Examiner notes that the rotational axis would pass through the center of the concentric annular array given the arrangement of the imaging device and the treatment transducer.  
With respect to Claims 6-7, Hennige teaches that driving electronics are coupled to each element in the concentric array (Column 3, Lines 45-60).  Thus, independent activation (e.g. independent delays) may be configured.  
Regarding Claims 10-11, Albright’s system includes actuators to computationally control the focus of the HIFU transducer within a volume (e.g. 2D/3D path) (Paragraphs [0036]-[0039]).  
As for Claim 12, Examiner notes that use of the modified system would allow the operator to direct the focus of the HIFU to a location based on the diagnostic image.  Thus, the .  

Claims 8-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Albright and Hennige as applied to claim 6 above, and further in view of NPL “Acoustic characterization of high intensity focused ultrasound fields: A combined measurement and modeling approach” to Canney et al. “Canney”. 
As for Claims 8-9, Albright and Hennige disclose an ultrasound imaging and therapeutic device as described above.  While the art of record specifies that the treatment is HIFU, there is no specific disclosure with respect to the intensity level as claimed.  
Canney teaches from within a similar field of endeavor with respect to HIFU systems and methods where waveforms may produce positive pressures up to 80 MPA and negative pressures up to 15 MPa (Abstract).  
Accordingly, it would have been obvious to a person skilled in the art to have implemented conventional HIFU settings as described by Canney as such a modification merely involves combining prior art elements according to known techniques to yield predictable results.  

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albright and Hennige as applied to claim 11 above, and further in view of U.S. Publication No. 2014/0107536 to Murakami.  
As for Claims 13-15, Albright and Hennige disclose an ultrasound imaging and therapeutic device as described above.  While the art of record images the patient to dictate the 
Murakami teaches from within a similar field of endeavor with respect to ultrasound treatment systems and methods where a display may display the irradiation conditions of a focused ultrasound wave (Paragraph [0033]).  Murakami explains that the result of the focused ultrasound is cavitation bubbles and wherein the system can perform “optimal therapy or treatment” by adjusting the intensity of focused ultrasound (Paragraph [0039]).  
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have modified the controller described by Albright and Hennige to optimize the delivered ultrasound according to the cavitation bubble size and location as described by Murakami in order to enhance the patient safety during the procedure.  Such a modification would allow the treatment to stop if and when cavitation was achieved and/or if cavitation is occurring at the wrong spot (e.g. outside predefined target).  Furthermore, such a modification merely involves combining prior art elements according to known techniques to yield predictable results.  

Claim 15 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Albright and Hennige as applied to claim 11 above, and further in view of U.S. Publication No. 2016/0317844 to Lupotti or U.S. Publication No. 2011/0118598 to Gertner.  
As for Claim 15, Albright and Hennige disclose an ultrasound imaging and therapeutic device as described above.  While the art of record images the patient to dictate the treatment focus, the controller does not appear to automatically stop the treatment as claimed.  
Lupotti teaches from within similar field of endeavor with respect to combined ultrasound therapy and imaging device (Abstract) where the imaging module may be configured Lupotti explains that if the ROI cannot be found within the image, the HIFU energy is stopped (Paragraph [0034]).  Examiner notes that if the ROI cannot be found, the therapeutic focus would fall outside the predetermined range (e.g. ROI) in its broadest reasonable interpretation.  
Similarly, Gertner teaches from within a similar field of endeavor with respect to ultrasound therapy systems where an image may be monitored to stop therapy if a region of interest is not being treated (Paragraph [0148]).  
Accordingly, it would have been obvious to a person skilled in the art to have modified the controller described by Albright and Hennige to include the tracking module described by Lupotti or the image monitoring means described by Gertner in order to analyze the ultrasound images for correct treatment focus alignment and thus, enhance patient safety.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793